El Juez Asociado Senior Audrey,
emitió la opinión del tribunal.
Como consecuencia de una solicitud de injunction presen-tada en la Corte de Distrito de San Juan en 22 de octubre de 1926 por varios comerciantes de esta ciudad dedicados al' ramo de librería por el. cual pagan contribuciones, siendo' *202parte de su negocio vender libros de texto para los estudian-tes, la expresada corte estimó probado que el Departamento de Instrucción vendía a personas particulares, que no podía presumir eran, alumnos de ninguna escuela puesto que eran peones de librerías, en cantidades de $100, y que vendía libros a cualquiera persona que se presentara a solicitarlos, y dictó sentencia ordenando a diebo Comisionado que en lo sucesivo se abstuviera de hacer venta o entrega de libros de texto en las escuelas públicas de esta Isla a personas que no sean alumnos de las referidas escuelas.
Esa declaración de hechos probados por la corte senten-ciadora no es impugnada en, la apelación que ha interpuesto el Comisionado demandado, cuyos únicos motivos para su recurso son: que erró la corte al declarar con lugar el injunction sin tener en cuenta las equidades del caso que favo-recían al demandado; y al interpretar la Carta Orgánica y las leyes de Puerto Sico en relación con el Comisionado de Instrucción y su autoridad para vender libros a los alumnos de las escuelas.
El primer motivo alegado descansa en el supuesto de que los peticionarios apelados se valieron de fraude para que en el Departamento de Instrucción les fueran vendidos libros de texto en las escuelas públicas y en que ese departamento nunca tuvo la intención de vender tales libros a personas particulares. A pesar de esa intención el hecho cierto es que los libros eran vendidos a cualquiera! persona que quería, comprarlos con sólo pagar su precio, pero aquí no tenemos que resolver nada sobre este extremo porque aceptando la corte inferior las manifestaciones que hicieron los empleados del. Departamento de Instrucción sobre esa falta de intención no hizo parte de su sentencia la prohibición de vender a personas particulares como los apelados.
En cuanto al particular de fraude no existe pues los ape-lados no obtuvieron la compra de libros simulando que fueran alumnos de las escuelas públicas, pues todo lo que hicieron ■ *203fué que al tener noticias de que el Departamento de Instruc-ción vendía libros de texto a cualquiera persona sin más requisito que pagarlos, uno de ellos, para comprobar ese informe, mandó a un peón de su establecimiento comercial a comprar varios tomos de distintos libros de texto en las escuelas públicas que importaban una crecida cantidad de dinero y le fueron vendidos sin investigación alguna; y otro de los apelados hizo lo mismo con igual resultado, con la diferencia de que cuando le fué dada la orden para que le fueran entregados los libros en el almacén del departamento no fué por ellos y retuvo la orden. Esto no es fraude sino la comprobación del hecho de que tenían noticia por refe-rencia y que les era necesario comprobar para poder justi-ficar la certeza de ese hecho.
El segundo motivo del recurso plantea la cuestión de que el Comisionado de Instrucción está autorizado para vender libros de texto de las escuelas públicas a cualquier alumno de escuela, aunque no sea pública.
Según el artículo 17 de nuestra Ley Orgánica el Comi-sionado de Instrucción dirigirá la instrucción pública dentro de la Isla; preparará todos los cursos de estudios, así como los reglamentos para la selección de maestros; y desem-peñara los demás deberes, no incompatibles con dicha ley, que se le asignaren en ella.
La Ley No. 6 de 9 de noviembre de 1917, página 207 de las de ese año, dispone que cualquier alumno graduado de octavo grado de las escuelas públicas de Puerto Rico que teniendo aptitudes meritorias desee continuar sus estudios en cualquiera de las escuelas superiores (altas escuelas) públicas y no pudiere hacerlo por carecer de recursos con que adquirir los libros de texto necesarios podrá solicitar del Comisionado de Instrucción que se los provea haciendo constar, varios requisitos en su solicitud, entre éstos que no dispone del dinero necesario para comprarlos, y acreditar con certifica-ción del maestro principal de la escuela en que obtuvo su *204diploma de octavo grado que observó buena conducta. Para ese fin consignó $5,000 para esos libros.
La ley de presupuesto para el año económico 1926-27 contiene un apartado que dice así:
“Libros de texto y material de escuela: Para compra de libros de texto, enseres y material de escuela, y para flete y seguro de los libros; Disponiéndose, que se les facilitarán los libros de texto y en-seres gratis a los alumnos matriculados en las escuelas públicas desde el primero basta el octavo grado, inclusive, y que el Comisionado de Instrucción podrá autorizar la venta de libros de texto a los alumnos según las reglas y reglamentos hechos por él; y Disponiéndose, ade-más, que los alumnos de todas las altas escuelas y escuelas de conti-nuación comprarán por su cuenta los libros de texto y enseres, suje-tándose a las reglas y reglamentos hechos por el Comisionado de Ins-trucción, excepción de lo que dispone la ‘Ley disponiendo lo nece-sario para proveer de libros de texto a ciertos alumnos de las altas escuelas de Puerto Rico,’ aprobada en 9 de noviembre de 1917, $100,000; para ciertos alumnos de las altas escuelas según se provee por la Ley de 9 de noviembre de 1917, $5,000. En junto, $105,000.”
Esas leyes demuestran que la Legislatura ha querido que se suministren gratis los libros de texto a los alumnos de las escuelas públicas en el curso elemental que comprende ocho grados y que en las escuelas superiores públicas los libros sean comprados por los alumnos, a menos que no puedan comprarlos. En consecuencia, el Comisionado de Ins-trucción no está autorizado para vender libros de texto a los alumnos de las escuelas superiores sino en ciertos casos y no lo está para vender libros a los alumnos de las escuelas priva-das, sin que tenga tal facultad porque nuestra Carta Orgánica disponga que el Comisionado de Instrucción diri-girá la instrucción pública en esta Isla, porque la facultad de vender libros de texto no está comprendida en la de dirigir la instrucción.

La sentencia apelada debe ser confirmada.